Journal Entries (1834-35): Journal5: (1) Rule to appear, notice of rule ordered published *p. 29; (2) leave given to plead, answer, or demur *p. 32; (3) injunction dissolved, receiver appointed *p. 54; (4) bill dismissed *p. 86.
Papers in File: (i) Bill of complaint, order for injunction; (2) bond for injunction; (3) writ of injunction and return; (4) writ of subpoena and return; (5) affidavit of non-residence; (6) demurrer to bill of complaint; (7) precipe to set demurrer for argument; (8) stipulation for dissolution of injunction and for appointment of receiver.
Chancery Case 168 of 1833.